CLOSING MEMORANDUM

        The Stock Purchase Agreement (“Agreement”) between Republic Resources,
Inc., and Louis B. Breaux, dated April 16, 2002, as amended through the date
hereof, shall be completed in accordance with the following.

        1.     Satisfaction of Conditions. The conditions and obligations of the
Seller set forth in Section 6.01 of the Agreement shall be satisfied or deemed
satisfied as follows:

          (1)     Seller, by signing in the space indicated below, confirms that
the representations, warranties and covenants in the Agreement, as supplemented
by Seller”s Disclosure Schedule, are true and correct as of the date hereof.


          (2)     Seller confirmed that it has completed all due diligence
reviews to its own satisfaction.


          (3)     Seller has received from Purchaser proof of completion of the
sale of all of Republic”s oil and gas reserves, which was effective April 4,
2002.


          (4)     Seller and Purchaser agreed to reduce the minimum amount which
was required to be raised from the sale of common stock by Purchaser prior to
closing to $500,000. Seller has received satisfactory evidence that Purchaser
completed the sale of at least $500,000 of its common stock prior to the date of
closing.


          (5)     Seller has received satisfactory confirmation that
substantially all of Purchaser”s outstanding 11% Convertible Debentures were
converted into common stock of Republic and other securities effective on or
about April 4, 2002.


          (6)     All outstanding shares of Republic”s Series C Preferred Stock
were converted into 3.4 million shares of Republic common stock effective as of
February 11, 2002.


          (7)     Seller received copies of resolutions adopted by the Board of
Directors of Republic approving the transaction and other related transactions.


          (8)      The Officers of Republic prior to the closing of this
transaction are as follows:


    President Patrick J. Duncan

    Treasurer & CFO Patrick J. Duncan

    Secretary Marilyn L. Adams




--------------------------------------------------------------------------------


        Immediately following the completion of this transaction the officers
shall be:

    Chairman David A. Melman

    President David A. Melman

    Secretary Louis B. Breaux

    Treasurer & CFO Patrick J. Duncan

    Assistant Secretary Marilyn L. Adams


          (9)      Seller has confirmed the legal existence and good standing of
the Purchaser.


          (10)      The following directors of Republic have resigned effective
as of the time of closing of this transaction:


  J. Peter Koonce
Homer C. Osborne

        From and after the completion of this transaction, the directors of
Republic shall be:

  David A. Melman
Louis B. Breaux
Dr. Clyde W. Frank, Ph.D.
Patrick J. Duncan

        2.      Satisfaction of Conditions Applicable to Purchaser. The
conditions and obligations of the Purchaser set forth in Section 6.02 of the
Agreement shall be satisfied or deemed satisfied as follows:

          (1) The representations, warranties and covenants of the Seller are
confirmed to be true and correct as of the date of the closing and shall
continue following the closing as set forth in the Stock Purchase Agreement.


          (2)      There is no litigation commenced or threatened against the
Seller, the Company or the Purchaser regarding this transaction.


          (3)     Legal Letter. The Seller has received from Seller”s patent
counsel a letter of advice dated March 29, 2002, directed to Seller, a copy of
which is attached hereto as Exhibit A, and Seller has confirmed to the Purchaser
that the Company (EnviroWall, Inc.) has the exclusive right to use the Owned
Intellectual Property and the Licensed Intellectual Property, as identified in
the Stock Purchase Agreement, and that Seller”s patents, identified in the Stock
Purchase Agreement, are owned as follows:


    Louis B. Breaux 89% undivided interest

    Four members of the Moffett family 10% undivided interest

    EnviroWall, Inc. 1% undivided interest




2


--------------------------------------------------------------------------------


  Seller represents and warrants that all of the Moffetts” interest in and to
the patents have been exclusively licensed to the Seller. In addition, Seller
represents and warrants that the shares to be issued to the Moffett”s pursuant
to paragraph 3 of this Memorandum, will fully satisfy the conditions of that
certain Mutual Agreement effective December 28, 2001, by and between Seller and
the Moffetts. Should any dispute ever be asserted by the Moffetts regarding the
number of Republic shares issued or issuable to enforce and/or maintain the
aforementioned Mutual Agreement after closing, it will be the Seller”s sole
responsibility to satisfactorily resolve such matters and in doing so the Seller
will indemnify and hold harmless the Company, Republic, its officers, employees
and directors. Seller has exclusively licensed to the Company the right to use
and practice the inventions described in the patents such that the Company is
the sole person or entity authorized to practice the inventions described in the
patents. Seller”s license to EnviroWall, Inc. is the Amended License Agreement
dated effective May 1, 2002, a copy of which is attached hereto as Exhibit B.
The foregoing is satisfactory to Purchaser.


          (4)     Purchaser has received, reviewed and finds acceptable the
financial statements for EnviroWall, Inc., including the audit report and
financial statement footnotes, to fulfill the obligations set forth in Section
6.02(d) of the Stock Purchase Agreement.


          (5)     Work in Progress. Purchaser accepts and is satisfied with
EnviroWall, Inc.“s progress towards generating revenue producing contracts or
other work and waives any right to require additional revenue contracts.


          (6)     Seller Royalty. Seller’s right to receive royalty on the
revenue from the Owned Intellectual Property or Licensed Intellectual Property
has been satisfactorily modified and set forth in Exhibit B attached hereto.


          (7)     Conversion of Melman Note. The note of EnviroWall, Inc. and/or
Louis B. Breaux to David A. Melman for $250,000 plus accrued interest is being
converted into 1,700,000 shares of the common stock of Purchaser effective on
the closing date of the Stock Purchase Agreement.


          (8)     Purchaser has completed the sale of at least $500,000 of
common stock to Accredited Investors, and Seller waives any right to require
additional proceeds from such sale.


          (9)     Purchaser and Seller are aware of no circumstance, change in,
or affect on, the business since the date of the signing of the Stock Purchase
Agreement which has, or will have, a Material Adverse Affect (as defined in the
Agreement) on EnviroWall, Inc.




3


--------------------------------------------------------------------------------


          (10)      Purchaser has received all certificates and documents that
it requires in order to complete this transaction.


          (11)      From and after the date of the completion of this
transaction, the directors of EnviroWall, Inc. shall be as follows:


  Louis B. Breaux
David A. Melman

        From and after the date of completion of the transaction, the officers
of EnviroWall, Inc. shall be:

    President Louis B. Breaux

    Secretary David A. Melman

    Treasurer Patrick J. Duncan


          (12)      As stated above, Louis B. Breaux and EnviroWall, Inc. have
completed and signed the Amended License Agreement, a copy of which is attached
as Exhibit B, which agreement is acceptable to Purchaser.


          (13)      Disclosure Schedule. Seller’s Disclosure Schedule, as
described in the Agreement, has been completed and delivered to Purchaser. The
Disclosure Schedule is complete and accurate and does not omit any information
necessary to make information included in the Disclosure Schedule not
misleading.


        3.      Delivery of Purchaser’s Securities. Within ten (10) days after
the date of this Closing Memorandum, Republic Resources, Inc. shall cause to be
delivered the following certificates representing its restricted common stock in
full satisfaction of its obligations to Seller and others under this Stock
Purchase Agreement:

                                                                  Name       
                                                   Number of Shares

    Louis B. Breaux 7,208,000

    Lloyd Robert Moffett    160,000

    Gayle Moffett Roberts    160,000

    Jayne Moffett Bastoe    160,000

    Judy Moffett    160,000

    David A. Melman 1,700,000



4


--------------------------------------------------------------------------------


        4.     Completion of Transaction. The foregoing matters are understood,
agreed and accepted by each of the undersigned and constitute a waiver or
approval of the foregoing matters in connection with completion of the
acquisition of 100% of the outstanding voting securities of EnviroWall, Inc. by
Republic Resources, Inc. in accordance with the Stock Purchase Agreement dated
April 16, 2002, as subsequently amended or revised. By signing below, each of
the parties represents to each of the other parties that the matters stated are
true and complete and that the Stock Purchase Agreement shall be completed and
closed as of June 24, 2002.

  PURCHASER:

REPUBLIC RESOURCES, INC.

By /s/ Patrick J. Duncan                          
     Patrick J. Duncan, President

SELLER:

LOUIS B. BREAUX


/s/ Louis B. Breaux                                     
Louis B. Breaux

ENVIROWALL, INC.


By /s/ Louis B. Breaux                               
     Louis B. Breaux, President

DAVID A. MELMAN


/s/ David A. Melman                                    
David A. Melman



5


--------------------------------------------------------------------------------
